December 19, 1921. The opinion of the Court was delivered by
The case contains the following:
"The defendant above named was convicted during the February General Sessions term of Court for Allendale County, for violating Section 208 of the Criminal Code, as amended by the General Assembly of the State of South Carolina in 1914 (28 St. at Large, p. 489). The matter *Page 145 
involved a draft for $1,426.45, and after conviction by a jury the Court sentenced the defendant to pay a fine of $600, or be confined at hard labor on the public works of Allendale County, or in the State penitentiary, for a period of six months, and if within six months the defendant satisfied the bank that said sentence be suspended during good behavior.
"Before the jury was empaneled and sworn counsel for the defendant moved to quash the indictment upon grounds stated in the notes of the stenographer, which motion was refused. Counsel for defendant further made a motion to direct a verdict in favor of the defendant upon grounds stated in the notes of the stenographer, which motion was also refused."
                           "INDICTMENT
"That G.B. Poe, late of the County and State aforesaid, on the 17th day of June, in the year of our Lord 1920, with force of arms at Allendale, in the County and State aforesaid, did willfully and unlawfully draw and utter a certain draft for the sum of $1,426.45, on L.H. Kepner 
Co., of Baltimore, Md., in favor of Citizens' Bank of Allendale, S.C. and did not then and there have sufficient funds with the said L.H. Kepner  Co. to meet the same, and did not deposit with them sufficient funds to pay the said draft within 30 days thereafter; the said G.B. Poe obtained from the Citizens' Bank of Allendale, by virtue of the said draft, the sum of $1,426.45, against the form of the statute in such case made and provided, and against the peace and dignity of the State."
The appellant was the purchasing agent for L.H. Kepner Co. and bought for his employers a carload of cucumbers from Mr. W.L. Manor, of Allendale County. Manor left the bill of lading with Mr. L.W. Googe, cashier of the Citizens' Bank of Allendale. The appellant went to the bank, gave the draft to Mr. Googe, and got from Mr. Googe the bill of lading. For some reason (immaterial *Page 146 
here), the draft was not paid, and Mr. Poe was indicted under the statute for drawing a draft on L.H. Kepner 
Co., when he had no money with them to pay it. The verdict should have been directed. There is no evidence that the appellant did not have ample money in the hands of his employers to meet the draft, or even that the draft was turned down for that reason. There is no evidence to show (as charged) that the appellant got any money from the bank. Mr. Googe, in this transaction, was acting as agent for Mr. Manor, and not in his capacity as cashier of the bank. He says: "Throughout this transaction I was acting as agent of Mr. Manor." Mr. Googe deposited the draft in the bank to the credit of Mr. Manor.
There was no evidence to sustain the allegations of the complaint, and a verdict should have been directed.
The judgment is reversed.